 Case 2:19-cv-08751-KK Document 17 Filed 06/02/20 Page 1 of 2 Page ID #:743



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      CV 19-8751-KK                                           Date: June 2, 2020
 Title: Rashida L. 1 v. Andrew Saul, Commissioner of Social Security



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                               Not Reported
                Deputy Clerk                                           Court Reporter


     Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
                None Present                                            None Present

Proceedings:      (In Chambers) Order to Show Cause Why Action Should Not Be Dismissed
                  For Failure to Prosecute and Comply With Court Orders


                                                  I.
                                             BACKGROUND

        On October 11, 2019, Plaintiff Rashida L. (“Plaintiff”) filed a Complaint challenging the
denial of her application for Title II Disability Insurance Benefits and Title XVI Supplemental
Security Income by the Commissioner of the Social Security Administration (“Defendant”). ECF
Docket No. (“Dkt.”) 1.

        On October 11, 2019, the Court issued a Case Management Order (“CMO”) setting forth
various dates, including the date by which Plaintiff was required to serve her portion of a Joint
Stipulation on Defendant and the date by which the parties were to file a Joint Stipulation with the
Court. Dkt. 9.

        On February 27, 2020, Defendant filed an Answer to the Complaint and lodged a copy of
the Certified Administrative Record with the Court. Dkts. 13, 14. Accordingly, Plaintiff was
required to serve her portion of the Joint Stipulation on Defendant no later than April 2, 2020, and
the Joint Stipulation was due to be filed with the Court on or before May 28, 2020. See Dkt. 9.


        Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
        1

recommendation of the Committee on Court Administration and Case Management of the Judicial
Conference of the United States.

 Page 1 of 2                         CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk __
 Case 2:19-cv-08751-KK Document 17 Filed 06/02/20 Page 2 of 2 Page ID #:744



       As of the date of this Order, a Joint Stipulation has not been filed and the parties have not
requested an additional extension of time to do so.


                                               II.
                                           DISCUSSION

         Under Federal Rule of Civil Procedure 41(b), the Court may dismiss an action with prejudice
for failure to prosecute or failure to comply with any court order. See Fed. R. Civ. P. 41(b).

        Here, Plaintiff has failed to file the Joint Stipulation as ordered by the Court on October 11,
2019. Consequently, under Rule 41(b), the Court may properly dismiss the instant action with
prejudice for failure to prosecute and comply with a court order. Before dismissing this action,
however, the Court will afford Plaintiff an opportunity to explain the failure and immediately file the
Joint Stipulation with the Court.

                                               III.
                                              ORDER

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, why this action
should not be dismissed for failure to prosecute and/or comply with court orders. Plaintiff shall
have up to and including June 15, 2020, to respond to this Order. Plaintiff is cautioned that
failure to timely file a response to this Order will be deemed consent to the dismissal of this
action without prejudice.


        IT IS SO ORDERED.




 Page 2 of 2                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
